Citation Nr: 1810098	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  12-26 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to Agent Orange exposure or service-connected diabetes mellitus, Type II.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Y. Lee, Associate Counsel

INTRODUCTION

The Veteran had honorable active duty service with the United States Air Force from May 1971 to May 1975.  The Veteran received the Vietnam Service Medal and the National Defense Service Medal, among other commendations.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which, in pertinent part, denied entitlement to service connection for hypertension.  

In January 2013, the Veteran testified at a hearing before a Veterans Law Judge that is no longer employed with the Board.  A written transcript of this hearing was prepared and incorporated into the evidence of record.  

In May 2013, the Board dispatched the matter to the Veterans Health Administration (VHA) for an expert medical opinion with regard to the claim currently on appeal.  In July 2013, VHA provided the requested medical opinion.  Then, in May 2014, VHA provided an addendum to the July 2013 medical opinion.  The Board notes that following the receipt of the addendum, all actions required by VHA have been accomplished.  

Thereafter, the Veterans Law Judge who had conducted the January 2013 hearing was no longer employed at the Board, and the Veteran was notified of such in a December 2013 letter.  In January 2014, VA received a request from the Veteran for a hearing to be conducted by a different Veterans Law Judge.  

In July 2014, prior to providing the Veteran with an opportunity to testify at another hearing before a different Veterans Law Judge, the Board denied the Veteran's claim currently on appeal.  Thereafter, in November 2014, the Board, in a separate order, vacated that adverse determination.  Thus, the claim is still in appellate status and is before the Board again.  

In September 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's electronic claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, a remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  

If VA undertakes to provide an examination, the examination must be adequate.  Daves v. Nicholson, 21 Vet. App. 46, 52 (2007).  In March 2012, the Veteran was provided with a VA examination for his hypertension disability.  The examiner provided a diagnosis of hypertension.  The examiner further noted that the Veteran experienced essential hypertension, and that the record did not show a diagnosis of renal-vascular hypertension as due to renal failure associated with diabetes.  However, the examiner did not address whether the Veteran's essential hypertension was or was not aggravated beyond the natural scope of the disease process by his service-connected diabetes.  Thus, as the opinion did not address the aggravation prong, the Board finds the March 2012 VA examination opinion to be inadequate.  

After the March 2012 VA examination, in January 2013, the Veteran submitted a medical opinion from a private physician with the initials of L.W.  In this opinion, Dr. L.W. indicated that the Veteran suffered from hypertension, and that his hypertension was being contributed by his diabetes mellitus, Type II.  See January 2013 private medical opinion.  

In light of the inadequacy of the March 2012 VA examination, as well as the Veteran's submission of the January 2013 opinion from Dr. L.W., as previously stated, in May 2013, the Board dispatched the matter to VHA for an expert medical opinion with regard to the Veteran's hypertension.  In July 2013, VHA provided the requested medical opinion, wherein the physician concluded that he found "no evidence that either atherosclerosis from uncontrolled diabetes or renal-vascular disease is the source of the hypertension that would support his [the Veteran's] request."  See July 2013 VHA opinion.  In February 2014, the Board requested further clarification of the July 2013 VHA opinion, specifically requesting that an addendum be provided to address whether the Veteran's essential hypertension was aggravated beyond the natural course of the disease process by his service-connected diabetes.  In May 2014, VHA provided an addendum opinion in which the physician indicated that he found no link to the two independent diagnoses of diabetes and essential hypertension.  

The Court of Appeals for Veterans Claims (the Court) has indicated that findings of "not due to," "not caused by," and "not related to" a service-connected disability are insufficient to address the question of aggravation under 38 C.F.R. § 3.310(b) (2017).  See El Amin v. Shinseki, 26 Vet. App. 136, 140 (2013).  The Court has also indicated that an opinion that there is "no etiological relationship" may be insufficient to address the question of aggravation.  See Allen, 7 Vet. App. at 449 ("[I]t is a big stretch of the English language to construe the phrase 'no etiological relationship between the veteran's service-connected right knee arthritis and the subsequent onset of left knee and bilateral hip arthritis' as encompassing aggravation, especially considering the use of the word 'onset.'").  

Thus, the Board finds that the foregoing opinions are inadequate with regard to the analysis of the aggravation prong.  In addition, the Board notes that the most recent May 2017 VA examination report provides no opinion as to whether the Veteran's essential hypertension was aggravated beyond the natural scope of the disease process by his service-connected diabetes.  Therefore, as the opinions of record are inadequate, a remand is required.  

Furthermore, the Board finds that a remand of the hypertension claim is necessary in order to obtain an addendum opinion as to whether the Veteran's hypertension is related to his conceded in-service exposure to Agent Orange.  

The Board notes that the National Academy of Sciences Institute of Medicine's Veterans and Agent Orange: Update 2010 (2010 Update) concluded that there was limited or suggestive evidence of an association between exposure to Agent Orange and hypertension.  See Nat'l. Acad. of Sci., Inst. of Med., Veterans & Agent Orange: Update 2010 (2011).  With respect to the phrase "limited or suggestive evidence or an association," the Secretary of Veterans Affairs has defined this to mean that the "evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding [cannot] be ruled out with confidence."  See 75 Fed. Reg. 81,332, 81, 333 (Dec. 27, 2010).  

Given that the medical evidence suggests an association between herbicide exposure and hypertension, it remains unclear to the Board whether the Veteran's hypertension is related to his conceded in-service exposure to herbicide agents.  Therefore, the Board finds that VA should also obtain a medical opinion concerning whether the Veteran's hypertension is related to exposure to Agent Orange.  

Finally, on remand, the AOJ should make appropriate efforts to ensure that all pertinent private treatment records and any updated VA records are associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding VA and private treatment records that are not already associated with the claims file.  If any record identified cannot be obtained, the Veteran should be notified of this in writing, to include all efforts taken by VA to attempt to obtain any such record.  The Veteran should also be offered the option to provide any such record himself.  

2.  After any additional documents are obtained and associated with the claims file, return the claims file to the VA examiner who conducted the May 2017 examination for hypertension.  The Veteran's claims file and a copy of this remand should be provided to the examiner and the examination report should reflect that these items were reviewed.  If the May 2017 examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  If the examiner determines that another VA examination is necessary, one should be scheduled.  The examiner is asked to provide an opinion as to the following:  

(a) Is it at least as likely as not (50 percent probability or greater) that the Veteran's hypertension manifested during, or as a result of, active military service, to include Agent Orange exposure?  

(b) Is it at least as likely as not (50 percent probability or greater) that the Veteran's hypertension was either caused or aggravated beyond the natural progression by the Veteran's service-connected diabetes mellitus, Type II?  If aggravation is found, what is the baseline level of disability prior to the aggravation, and to what degree of additional impairment is attributable to aggravation by the service-connected disability?  

A complete rationale must be provided for all opinions offered.  If an opinion cannot be offered without resort to mere speculation, the examiner must fully explain why this is the case and identify what additional evidence, if any, would allow for a more definitive opinion.  

3.  Ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND so as to help avoid future remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action must be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

4.  After completing all indicated development, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If any benefit sought on appeal is not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is remanded to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




